Citation Nr: 0010556	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  94-03 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel









INTRODUCTION

The veteran had active military service from January 1981 to 
January 1985.

This appeal arises before the Board from a June 1993 rating 
decision of the RO in Buffalo, New York, which determined 
that the veteran had not submitted new and material evidence 
in order to reopen his claim of entitlement to service 
connection for a right knee disability.  In March 1998, the 
Board determined that new and material evidence had been 
submitted to reopen the veteran's claim, and remanded such 
claim for additional development.  In June 1999, the Board 
remanded the veteran's claim for additional development.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran's claim for service connection for a right knee 
disability must be remanded for compliance with the 
directives in the March 1998 remand.  In the March 1998 
remand, the Board directed the RO to obtain the records of 
the veteran's first knee operation conducted in 1978 by Dr. 
M. Z. at the Santa Rosa Community Hospital as well as any 
treatment records of the veteran's from 1983 at the Memorial 
Hospital.  The Board pointed out that in June 1985, the 
veteran submitted completed VA Form 21-4142s showing 
treatment from Dr. M. Z. in 1978, and from the Memorial 
Hospital in 1983.  

The United States Court of Appeals for Veterans Claims 
(Court) has recently underscored the role of agencies of 
original jurisdiction in carrying out the instructions in 
Board Remands.  As noted by the Court, the duties of the 
agencies of original jurisdiction in this regard are 
mandatory, and, furthermore, the Board of Veterans' Appeals 
is obligated to insure compliance with the instructions in 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

After the Board's March 1998 remand, the RO wrote several 
letters to the veteran requesting that he complete and return 
VA Form 21-4142s for Dr. M. Z. at the Santa Rosa Community 
Hospital in 1978, as well as for the Memorial Hospital from 
1983.  The veteran did not respond to such letters, and the 
RO continued to deny the veteran's claim.  However, as the 
Board pointed out in its March 1998 remand, the veteran had 
already submitted VA Form 21-4142s in June 1985, for 
treatment from Dr. M. Z. in 1978 and from the Memorial 
Hospital in 1983.  

Therefore, under Stegall v. West, the veteran's claim for 
service connection for a right knee disability must be 
remanded so that the RO can obtain the records of the 
veteran's first knee operation conducted in 1978 by Dr. M. Z. 
at the Santa Rosa Community Hospital, as well as any 
treatment records of the veteran's from 1983 at the Memorial 
Hospital.  The RO should note that the veteran has already 
submitted completed VA Form 21-4142s for such records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain the records of 
the veteran's first knee operation 
conducted in 1978 by Dr. M. Z. at the 
Santa Rosa Community Hospital as well as 
any treatment records of the veteran's 
from 1983 at the Memorial Hospital.  The 
RO should note that there are already 
completed VA Form 21-4142s in the claims 
folder for such records.  

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  The RO should readjudicate the 
appellant's claim of entitlement to 
service connection for a right knee 
disability.  In the event that the claim 
is not resolved to the satisfaction of 
the appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 5 -


